Citation Nr: 1738226	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected right knee contusion with resulting osteochondral defect with x-ray/MRI evidence of tricompartmental arthritis, patella chondromalacia, and patellofemoral joint arthropathy, status post arthroscopic debridement. 

2. Entitlement to an evaluation in excess of 10 percent for service-connected right knee patellar subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado dated in May 2009 and May 2010.

The Veteran testified before the undersigned Veterans Law Judge during an April 2017 Travel Board hearing.  A transcript of that hearing is associated with the claims file.


REMAND

The Veteran contacted VA in May 2017 indicating that he would like a new VA knee examination because he used medication prior to the examination in January 2017.  He alluded to having been heavily medicated at the time of examination, which skewed the results of testing.  The Board notes that ameliorative effects of medication are not for consideration in assigning a disability rating where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  The January 2017 examination showed the Veteran's right knee range of motion was from 0 to 110 degrees.  A letter from J.P., MS, LMT indicates that during a May 2017 examination without medication, the Veteran's right knee range of motion was limited to 10 to 80 degrees.  The findings made in that report are more favorable to the Veteran but do not include information necessary to properly evaluate the Veteran's knee disability.  See generally, 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

In light of his assertion and evidence that his knee disability may have worsened, or that his January 2017 VA examination included inaccurate findings, the Veteran must be afforded another examination in order to obtain current findings.  All ongoing VA treatment records should also be added to the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain any outstanding VA and private treatment records since January 2017 regarding the Veteran's right knee. 

2. Then, schedule the Veteran for a VA examination for his right knee disabilities.  The claims folder should be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies should be performed.

a.) For the right and left (injured and non-injured) knee joints the examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary. 

b.) The examiner should also determine whether there is instability or recurrent subluxation of the right knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation.  The examiner must address and reconcile inconsistencies between the Veteran's assertions throughout the appeal period that his knee "gives out" and the medical evidence of record that shows the Veteran does not have recurrent subluxation or lateral instability (see VA examination dated in January 2017).  

c.) The examiner must also address whether there is ankylosis, dislocated semilunar cartilage in the right knee and whether there is effusion, whether the knee locks and if so the frequency of the locking.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3. Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

